Title: From Thomas Jefferson to J. P. G. Muhlenberg, 12 April 1780
From: Jefferson, Thomas
To: Muhlenberg, John Peter Gabriel



Sir
Richmond Apr. 12. 1780.

The state of the recruiting business in this country is as follows.
There are some draughted soldiers in different parts of the country, but they are so few, so dispersed, and enlisted for so short a term that we have not thought them worth the expence and trouble of gathering up.
There are recruits raising under a standing law concerning officers, souldiers, sailors and marines. These are enlisted for the war, by a person resident in each county. We have an officer appointed who rides the circuit of the country once in two months to receive these men at certain places of rendezvous. He has just finished a circuit and we have sent on about fifty of these recruits under Capt. Minnis to the Southward.
All the officers of the Virginia line now in the state who have (according to a request of the executive) applied for recruiting instructions and money, have received them. These have been given with a particular view to the re-enlisting such souldiers of their respective regiments as are discharged or entitled to discharge. I hear they are tolerably succesful. As to the 1st. and 2d. state regiments particularly, there not having been in the treasury money enough to re-enlist them at the time they became entitled to discharges, their officers (as I am informed) postponed paying them off, gave them furloughs to visit their friends till the 1st. of May, at which time they were to rendezvous at Williamsburg and Fredericksburg, and it was hoped money would then be ready for re-enlisting  them. In the mean time considerable sums have been furnished the officers, and more will be provided; and there is good reason to hope this judicious measure of their officers will enable us to recover most of them. Colo. Harrison’s regiment of artillery is very considerable recruited.
Under the preceding state of things I do not know of any immediate services with which we need to trouble you. Perhaps you could be instrumental in procuring orders, from the proper authority for such of the above regiments as are not yet ordered to the Southward, to march thither by fifties as fast as they are recruited. We had such orders for all other new recruits not yet regimented, but I do not consider those as authorising the march of men raised by the officers of a particular battalion for their battalion, and that not under marching orders.
I have the honor to be with great respect Your most obedient & most humble servt.,

Th: Jefferson

